EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, and amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Brian Galvin on 1/26/2022.

The application is amended as follows:

IN THE CLAIMS

1.  (Currently amended) A system for providing chat-based customer callbacks, comprising:
a callback application server comprising a memory and a processor; 
an interaction manager; 
a session management server comprising a first plurality of programming instructions stored in the memory of, and operating on the processor of, the callback application server, wherein the first plurality of programming instructions, when operating on the processor, cause the callback application server to:
perform a callback at a specified time using a selected agent;
an interaction manager comprising a second plurality of programming instructions stored in the memory of, and operating on the processor of, the callback application server, wherein the second plurality of programming instructions, when operating on the processor, cause the callback application server to:
determine callback availability for agents in a contact center, the callback availability being based on a status of a current interaction queue at the contact center;
select an agent from within the agents in the contact center based on the determined callback availability, wherein the agents in the contact center includes at least a user-specified agent; and
direct the session management server to initiate the callback; and
an intent analyzer comprising a third third 
determine an intent of a chat request from a user;
based on the intent, select a chat bot for communication with the user; and
establish a chat session between the user and the selected chat bot;
wherein the selected chat bot comprising a second plurality of programming instructions stored in the memory of, and operating on the processor of, the callback application server, wherein the second plurality of programming instructions, when operating on the processor, cause the callback application server to:
receive a communication from the user;
determine whether the communication falls within the chat bot’s 
where the chat bot determines that the communication does not fall within its abilities, transmit an interactive prompt to the chat session, the interactive prompt comprising an option for the user to request a callback; and
direct a callback request to the interaction manager. 







2. (Original) The system of claim 1, wherein the interactive prompt comprises a link to a callback request form.

3. (Original) The system of claim 1, wherein the callback request comprises customer contact information.

4.  (Original) A method for providing chat-based customer callbacks, comprising the steps of:
determining an intent of a received chat request from a user;
based on the intent, selecting a chat bot for communication with the user, the chat bot operating on a callback application server;
establish a chat session between the user and the selected chat bot;
receiving a communication from the user; 
determining, using the chat bot, whether the communication falls within the chat bot’s capabilities;
where the chat bot determines that the communication does not fall within its abilities, transmitting an interactive prompt to the chat session, the interactive prompt comprising an option for the user to request a callback;

determining, using an interaction manager, callback availability for agents in a contact center, the callback availability being based on the status of a current interaction queue at the contact center;
selecting an agent from within the agents in the contact center based on the determined availability, wherein the agents in the contact center includes at least a user-specified agent; and 
performing the callback using a session management server at the specified time and using the selected agent.

5.  (Original) The method of claim 4, wherein the interactive prompt comprises a link to a callback request form.

6.  (Original) The method of claim 4, wherein the callback request comprises customer contact information.

Allowable Subject Matter
Claims 1-6 are allowed in view of the cited prior art of record. 
The closest cited prior art of record, Rafter et al. (US 20060167729) disclosed a system for providing chat-based customer callbacks, comprising:
a callback application server (Rafter, Figure 1, Customer Interaction System 14, Figure 4, Enterprise Contact Server 34 with Callback Module 52);
an interaction manager (Rafter, [0014], Figure 10, 202, 204, 224);and
a session management server (Rafter, [0014], Figure 10, 202, 204, 224)
wherein the callback application server comprises at least a first processor, a first memory, and a first plurality of programming instructions stored in the first memory and operating on the first processor (Rafter, [0014], Figure 10, 202, 204, 224), wherein the 
transmit an interactive prompt to a chat session, the prompt comprising an option for a user to request a callback wherein the user requests in the callback request at least a time at which the user wishes for the callback to be made ([0020]-[0021], Rafter disclosed the Customer Interaction System engages in communication with customers via forms of communication including instant messaging; [0018] “the customer chooses to accept a callback time for a connection to resource group 22 offered by the customer interaction system 14”; See also Figure 7, 112-120 showing an interactive prompt for a user to request a callback at a desired time; See also [0035], “request for a callback”; see also [0053], Rafter disclosed prompting the customer with callback options within an IM application, the callback options including plural “callback times” “and prompt the customer to select one”;  With regards to the above Figure 7, 112-120, such also includes “Suggest alternate callback time”, in which Rafter disclosed at [0042] the user “inputs an alternate callback time”);
receive a callback request from the chat session (Rafter, Figure 7, 112-120 Rafter disclosed a user requesting a callback at a desired time; Such includes the requesting of an alternate callback time at 116;  [0020], Rafter disclosed the customer communication system 24 enabling a user to access the customer interaction system 14 by an instant messaging or online chat interface, which requires an indicia of the callback provider to which the customer is communicating in order for communication through such a chat/IM program to 
direct the callback request to the interaction manager (Rafter, Figure 7, 112-120; Rafter disclosed the customer machine suggesting the alternate callback time to the Customer Interaction System 14; See Figures 3-4 representing servers at the Customer Interaction System 14); and 
wherein the interaction manager comprises at least a second processor, a second memory, and a second plurality of programming instructions stored in the second memory and operating on the second processor (Rafter, [0014], Figure 10, 202, 204, 224), wherein the second programming instructions, when operating on the second processor, cause the second processor to:
determine callback availability for agents in a contact center, the callback availability being based on the status of a current interaction queue at the contact center and the callback request specifying the time when the callback should be made for a connection to a resource group  (Rafter, Figure 7, 112, 120 and [0032]-[0033], [0042]; Figures 3-4 showing servers scheduling callbacks; See [0022] in which resources include human resources i.e. agents; Enterprise Contact Server 34; “If the customer inputs an alternate callback time, the customer interaction system 14, based upon the alternate callback time, calculates callback time options based upon estimated handling resources, transaction forecasts, and customer interaction system objectives and generates 
select an agent from within the agents in a contact center to be used for the callback, the agent being selected based on the determined availability (Rafter, [0055] Rafter disclosed the enterprise contact server 34 may reserve resources for the callback prior to placing the call; See [0022] in which resources include human resources i.e. agents; [0034] resource tracking table includes resource availability; See also [0043]; Reserving resources that may be human agents includes selecting the agent based on availability); and
direct the session management server to initiate a callback (Rafter, [0055], “the media switch selected for callback is stored in the event schedule table 54 and the customer information table 56 of the database 38”;  [0025], Rafter disclosed the enterprise contact server 34, via callback module 52, in control of initiating callbacks;  The setting of the record in the table for the callback includes directing the callback module to make the callback as it follows the records); and 

perform a callback at the specified time and using a specified agent (Rafter, [0055], “At box 148, the media switch places the callback.” [0025], “The callback module 52 executes under kernel operation software to initiate a callback through a media switch when the scheduled callback time arrives”; [0055] Rafter disclosed the enterprise contact server 34 may reserve resources for the callback prior to placing the call).
However, the cited prior art did not disclose, in the particular arrangement as claimed, an intent analyzer comprising a third first plurality of programming instructions stored in the memory of, and operating on the processor of, the callback application server, wherein the third first plurality of programming instructions, when operating on the processor, cause the callback application server to: determine an intent of a chat request from a user; based on the intent, select a chat bot for communication with the user; and establish a chat session between the user and the selected chat bot; wherein the selected chat bot comprising a second plurality of programming instructions stored in the memory of, and operating on the processor of, the callback application server, wherein the second plurality of programming instructions, when operating on the processor, cause the callback application server to: receive a communication from the user; determine whether the communication falls within the chat bot’s bat’s capabilities; where the chat bot determines that the communication does not fall within its abilities, 
Additional cited prior art, Deegan et al. (US 11005997) disclosed an automated chatbot transfer to a live agent, in which based upon an intent of the message, the chat service may be programmed to select an appropriate response.  However, for the same reasons above, claims 1-6 are distinguished over Deegan.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910. The examiner can normally be reached M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY B DENNISON/           Primary Examiner, Art Unit 2419